Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
For claim 11, none of the prior art alone or in combination discloses “each first pair of active switches and second pair of active switches further including a decoupling capacitor coupled directly across the first at least two active switches coupled in series each first pair of active switches and second pair of active switches, and a bulk DC link capacitor coupled across the DC bus and operative to limit voltage ripple across the DC bus”.
For claim 12, none of the prior art alone or in combination discloses “each first switching cell further includes decoupling capacitors coupled directly across each active switch of the first and second pairs of active switches and operative to filter out high frequency signals; and a bulk DC link capacitor coupled across the DC bus and operative to limit voltage ripple across the DC bus”.
4.	Dependent claims 2-10 and 13-20 are allowed by virtue of their dependency.
5.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). When attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838